DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 has been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 is missing the period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12 and 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila (US 8907498).
Regarding claim 1, Pagaila teaches a  semiconductor device package in fig. 5, comprising: 
a dielectric layer  (138) having a first surface (refer to a lower surface of 138) and a second surface (refer to an upper surface of 138) opposite to the first surface, 
an electronic component (102) embedded in the dielectric layer (138); 
a first conductive layer (124/126) embedded in the dielectric layer and adjacent to the first surface of the dielectric layer (refer to the  lower surface of 138); 
a conductive element (152) disposed on the first surface of the dielectric layer (refer to the lower surface of 138) and in contact with the first conductive layer (124/126).
Regarding claim 10, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches the first conductive layer(124)  has a projection area (refer to notation A1 below) on the first surface of the dielectric layer (138) and the conductive element has a projection area (refer to notation A2 below) on the first surface of the dielectric layer, and the projection area of the first conductive layer is overlapped with a first portion of the projection area of the conductive element (see fig. 5’s notation below).


    PNG
    media_image1.png
    343
    704
    media_image1.png
    Greyscale

Regarding claim 11, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches the electronic component has a projection area (refer to A3) on the first surface of the dielectric layer, and the projection area of the electronic component is overlapped with a second portion of the projection area of the conductive element.

    PNG
    media_image2.png
    348
    716
    media_image2.png
    Greyscale

Regarding claim 12, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches an electrical transmission path is established from the electronic component to the first conductive layer through the conductive element (see fig. 5).
Regarding claim 19, Pagaila teaches a method of manufacturing a semiconductor device package in fig. 4, comprising: 
providing a dielectric layer (138 and 154) and a conductive layer (124/126) embedded in the dielectric layer (138); 
attaching an electronic component (102) to the dielectric layer (138); and 
forming a conductive element (152) to be in contact with an exposed surface of the conductive layer (refer to 124/126), wherein the electronic component (102) is electrically connected to the conductive layer (124/126) through the conductive element (152).  
Regarding claim 20, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches forming the conductive element comprises: forming a conductive via (refer to a vertical via extending from upper surface of 150 to lower surface of 150) extending through the dielectric layer (refer to dielectric material 154), wherein the electronic component (102) is electrically connected to the conductive via (see fig. 5’s notation below).

    PNG
    media_image3.png
    438
    708
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2,3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as applied to claim 1 above, and further in view of Liao (US 20120062439)
Regarding claim 2, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above except for an antenna disposed on the second surface of the dielectric layer, wherein the electronic component has an active surface facing away from the antenna.
Liao teaches the same field of an endeavor wherein an antenna (150) disposed on the second surface of the dielectric layer (refer to upper surface of 140), wherein the electronic component (112a) has an active surface facing away from the antenna (150) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an antenna disposed on the second surface of the dielectric layer, wherein the electronic component has an active surface facing away from the antenna as taught by Liao in the teaching Pagaila so that the antenna can be used to transmit and receive signals to the electric component.
Regarding claim 3, Pagaila and Liao teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Liao teaches a shielding layer (130) embedded in the dielectric layer (120/140) and disposed between the antenna (130) and the electronic component (112a) (see fig. 1).
Regarding claim 8, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above except for a shielding layer in contact with a backside of the electronic component.
Liao teaches the same field of an endeavor wherein a shielding layer (130) in contact with a backside of the electronic component (refer to back side of 112a) (NOTE: the shield layer 130 is in contact with backside of 112a via 120) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the  invention was made to include a shielding layer in contact with a backside of the electronic component as taught by Liao in the teaching of Pagaila so that it provides and electromagnetic interference shielding (see par. 38).
Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, and further in view of Liao (US 20120062439).
Regarding claim 13, Pagaila teaches an antenna device, comprising: 
a dielectric layer (138) having a first surface and a second surface opposite to the first surface; 
a first conductive layer (124/126) disposed in the dielectric layer (138); and 
a conductive element (152) disposed on the first surface of the dielectric layer; wherein the first conductive layer (124/126) has a first portion exposed from the conductive element (refer to left portion that is not covered by 152) and a second portion (refer to right portion of 124/126) in contact with the conductive element (152).
Pagaila does not teach an antenna disposed on the second surface of the dielectric layer; and the conductive element electrically connected to the antenna through the first conductive layer.
Liao teaches the same field of an endeavor wherein an antenna (130) disposed on the second surface of the dielectric layer (refer to 140u); and a conductive element (160) electrically connected to the antenna through the first conductive layer.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made an antenna disposed on the second surface of the dielectric layer; and a conductive element electrically connected to the antenna through the first conductive layer as taught by Liao in the teaching of Pagaila so that the conductive element can electrically connect the antenna and electrical component (see Abstract).
Regarding claim 14, Pagaila and Liao teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches an electronic component (102) disposed in the dielectric layer (138) and Liao’s antenna (130) placed outside the dielectric structure (120/140 in fig. 1). Thus, the combination of Pagaila and Liao teach the electronic component (102 in fig. 5 of Pagaila) electrically connected to the antenna (130) by the conductive element (152 in fig. 5 of Pagaila) and the first conductive layer (124/126 in fig. 5 of Pagaila).
Regarding claim 15, Pagaila and Liao teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches the conductive element (152) further comprises a conductive via (refer to the via portion of 152) electrically connected to an active surface of the electronic component (refer to lower surface of 102).
Regarding claim 17, Pagaila and Liao teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Liao teaches the shielding layer (130) disposed in the dielectric layer (120/140) and between the antenna (150) and the electronic component (112a).
Regarding claim 18, Pagaila and Liao teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Pagaila teaches a connection element (156) disposed on the first conductive layer (124/126) and a conductive element (refer to 152) disposed between the first conductive layer (124/126) and the connection element (156).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, and further in view of Bae (US 2021/0225773).
Regarding claim 4, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above except for the conductive element comprises a first seed layer in contact with the first conductive layer and a second seed layer disposed on the first seed layer.
Bae teaches the same field of an endeavor wherein the conductive element (142) comprises a first seed layer in contact with the first conductive layer and a second seed layer disposed on the first seed layer (see par. 45. NOTE: the seed layer may be a single layer or a stacking Cu on TiW. Thus, the Examiner interprets the first seed layer is the Cu and the second seed layer is the TiW).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a stacking seed layer as taught by Bae in the teaching of Pagaila so that it can act as the diffusion barrier layer (see par 46).
Regarding claim 5, Pagaila and Bae teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Bae teaches the conductive element (142) further comprises a conductive layer (142) disposed on the second seed layer (see pars. 44-46).
Regarding claim 6, Pagaila and Bae teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Bae teaches the conductive element (142) further comprises a conductive via (refer to a via portion of 142), wherein the second seed layer is disposed along a sidewall of the conductive via (NOTE: since the second seed layer is interpreted here as the inner seed layer. Thus, it is inhered to understand that the second/inner seed layer is disposed along a side wall of the via portion of 142 in fig. 18).
Regarding claim 7, Pagaila and Bae teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Bae teaches a connection element (156) disposed on the second portion of the first conductive layer (124/126).
//Lin 20130075936
Regarding claim 9, Pagaila teaches all the limitations of the claimed invention for the same reasons as set forth above except for the electronic component has a displacement relative to the first conductive layer in a direction substantially parallel with the first surface of the dielectric layer.
Lin teaches the same field of an endeavor wherein the electronic component (124) has a displacement relative to the first conductive layer (refer to 154) in a direction substantially parallel with the first surface of the dielectric layer (see fig. 5b’s notation).

    PNG
    media_image4.png
    339
    676
    media_image4.png
    Greyscale

Thus, it would have been obvious to having ordinary skills in the art before the  invention was made to include the electronic component has a displacement relative to the first conductive layer in a direction substantially parallel with the first surface of the dielectric layer as taught by Lin in the teaching of Pagaila so that it provides a good electrical isolation distance between the first conductive layer and the electronic component (see par. 69).
Claims 2,3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Liao as applied to claim 13 above, and further in view of
Bae (US 20210225773).
Regarding claim 16, Pagaila and Liao teach all the limitations of the claimed invention for the same reasons as set forth above except for the conductive element comprises a first seed layer in contact with the first conductive layer and a second seed layer disposed on the first seed layer.
Bae teaches the same field of an endeavor wherein the conductive element (142) comprises a first seed layer in contact with the first conductive layer and a second seed layer disposed on the first seed layer (see par. 45. NOTE: the seed layer may be a single layer or a stacking Cu on TiW. Thus, the Examiner interprets the first seed layer is the Cu and the second seed layer is the TiW).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a stacking seed layer as taught by Bae in the teaching of Pagaila and Liao so that it can act as the diffusion barrier layer (see par 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818